Title: Philip I. Barziza to Thomas Jefferson, 6 December 1815
From: Barziza, Philip I.
To: Jefferson, Thomas


          
            Honorable Sir
            Richmond the 6 of Decembr 1815
          
          Having had the honor to recive a Lettre of introduction to yuor protection, as a son of the Late Count Antonio Barziza; and Grandson of Mr and Mrs Paradise deceased. I’ take the Liberty to included for the moment, and in the meanwhile that I’ reserv myself, for another occation the honor to cam in person to pay my respects, and dutty, I’ dare bege from your goodness to honour me with an ansewer on the folowing quesits, or the to instruct me in whatever conserns the object of my coming in thes country.
          Whether the Marriage settlement of Mr & Mrs Paradise has ever been admited to record in any of the Courts of Virginia, and whether the Original instrument be not in this Country.—It is believed that during your Embassy at Paris was consulted by Mr & Mrs Paradise on the subject; and it is possible that you may have the settlement in your possession, or give information conserning it.—They may perhaps have executed some writings at that period under the powers reserved to them by the Marriage Agreement.—Whatever may have been done in relation to this subject under your direction. This is, most honorable, Sir, that the orphan of yours beloved Friends Dares dares petition you for it. I’ hope you will  pardon the liberty I’ have taken, and that you will honour me with an ansewer directed to Mr William Wickham of this Town. I have the honor to be with the Greatest respect
          
            Your Must humble & Obedient Obidient Servant
            Filippo I. Barziza
          
        